Exhibit 10.1

 Amendment to Employment Agreement – James F. Gordon




[ex101002.gif] [ex101002.gif]

2451 McMullen Booth Road, Ste. 207

Clearwater, FL 33759

Tel: 727-592-9400

Fax: 727-592-9402







James F. Gordon

350 Sorrento Ranches Drive

Nokomis, FL 34275

October 16, 2007







Dear Mr. Gordon:




On October 16, 2007, the Board of Directors approved on behalf of BlastGard and
you agreed to retain the title of Chairman of the Board of the Company and for
you to accept a new executive officer position in BlastGard, namely, Director of
Blast Mitigation Receptacles, in lieu of serving as Chief Executive Officer. It
was also agreed that your employment contract dated April 1, 2007 will be
amended to reflect the foregoing, it being understood that all other provisions
of your agreement will remain in full force and effect during the entire term of
your agreement and, in this respect, all compensation and other benefits that
you are entitled to under your executive employment agreement will not be
diminished or changed in any way by your acceptance of your new executive
officer position. Accordingly, paragraph 3 of your executive employment
agreement, dated April 1, 2007, is hereby amended to read as follows:




“3. Performance of Duties. Executive shall have the title of Chairman of the
Board of the Company and shall chair all board meetings and perform such duties
as are provided in the by-laws of the Company, it being understood that the
Chairman shall no longer retain the responsibilities and powers as Chief
Executive Officer. Executive shall serve as an executive officer in the position
of Director of Blast Mitigation Receptacles and in such position shall have such
responsibilities and powers as are assigned to the Executive by resolution of
the Board. In this regard, Executive agrees during the term of this Agreement,
including any renewals thereof, the Executive shall faithfully and diligently
serve and further the best interests of the Corporation.”




 

 

 

Very truly yours,

 

 

 

 

 

 

 

BLASTGARD INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew McKinnon

 

 

 

 

Andrew McKinnon

 

 

 

 

Chief Operating Officer

 




Agreed to and Accepted by:




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. Gordon

 

 

 

 

James F. Gordon

 

 

 

 

Executive

 






